Appellate Case: 21-2021     Document: 010110617951       Date Filed: 12/13/2021     Page: 1
                                                                 FILED
                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS        Tenth Circuit

                              FOR THE TENTH CIRCUIT                     December 13, 2021
                          _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
  REYES FLORES; PAT FLORES,

        Plaintiffs - Appellants,

  v.                                                          No. 21-2021
                                                  (D.C. No. 1:18-CV-00402-KWR-JFR)
  CITY OF FARMINGTON; STEVEN                                    (D. N.M.)
  HEBBE; NICK BLOOMFIELD;
  MATTHEW VEITH; TOM SWENK;
  TAFT TRACY, all in their individual
  capacities,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, PHILLIPS, and EID, Circuit Judges.
                   _________________________________

       Brothers Reyes Flores and Pat Flores appeal from the district court’s judgment

 in favor of the defendants in their lawsuit alleging (1) retaliation against both of them

 in violation of their First Amendment right to free speech, and (2) discrimination and




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-2021    Document: 010110617951        Date Filed: 12/13/2021       Page: 2



 retaliation against Reyes in violation of both federal and state employment laws.1

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                    BACKGROUND

       The City of Farmington, New Mexico (the City), employs Reyes and Pat as

 patrol officers with the Farmington Police Department. Both Reyes and Pat “are

 practicing Christians” who “have long held deep-rooted Christian beliefs.” Aplt.

 App., Vol. 1 at 170. Both Reyes and Pat previously served in capacities other than as

 patrol officers. In addition to serving on the SWAT team, Reyes worked as a training

 officer, an ethics instructor, and a field training officer (FTO). Pat oversaw the

 training academy from 2014 to 2017.

 I.    Facts Underlying Reyes’ Claims

       In September 2016, then-Sergeant Matt Veith notified Reyes that he was the

 subject of an Internal Affairs (IA) investigation. The investigation arose out of a

 report that a female employee had concerns that Reyes was hostile to women, but it

 soon became intertwined with concerns about Reyes’ discussions of religion in

 connection with his duties as a training officer, ethics instructor, and FTO. Veith’s

 investigation report summarized multiple interviews indicating that Reyes had

 explicitly or implicitly communicated religious beliefs to cadets and trainees,

 including beliefs about women’s roles inside and outside the home. Ultimately,

 Veith found that “[w]hile in a position of authority over numerous recruits as a


       1
          Because the appellants share a surname, to avoid confusion we refer to them
 by their first names.
                                            2
Appellate Case: 21-2021    Document: 010110617951       Date Filed: 12/13/2021      Page: 3



 Training Officer teaching Ethics, a firearms instructor, and an FTO, Ofc. Reyes

 Flores used his personal religious views and lifestyle as an example of ethical

 behavior which caused offense to subordinates causing a hostile work environment.”

 Id. Vol. 2 at 515. He concluded that there was sufficient evidence to prove that

 Reyes violated the City’s rules regarding equal employment opportunity and

 affirmative action.

       The department issued Reyes a written reprimand, removing him from training

 responsibilities and the SWAT team and returning him to the Patrol Division. As a

 result, he lost monetary stipends associated with the specialty positions. Reyes

 requested access to the investigation memorandum and a grievance hearing, but

 Police Chief Steve Hebbe stated that his requests were not grievable. A committee

 for the City disagreed, however, and Reyes filed a grievance. In response, Hebbe

 reduced the discipline to a counseling rather than a written reprimand but did not

 reinstate Reyes to his former positions. Reyes alleges he has been denied subsequent

 opportunities based on this discipline.

 II.   Facts Underlying Pat’s Claim

       Pat was promoted to corporal in 2007 and to sergeant in 2011. He sought

 promotion to lieutenant in 2014, 2015, 2016, and then 2017. After Pat’s

 non-selection in 2017, he received feedback from two captains, Taft Tracy and

 Baric Crum. Tracy noted that an interview panel perceived Pat to be a teacher, and

 indicated that he “had not spent enough time hanging around the station and, as

 [Tracy] put it, hobnobbing with the Chief.” Id. Vol. 3 at 618. Crum stated that he

                                            3
Appellate Case: 21-2021    Document: 010110617951        Date Filed: 12/13/2021    Page: 4



 would have liked to have heard more about Pat’s accomplishments. Ultimately,

 however, Tracy indicated to Pat that he was not chosen “because [his] personal

 beliefs were too strong.” Id. “[Tracy] acknowledged that [Pat] and [his] brother,

 Reyes, had very strong beliefs about marriage and religion and family and that those

 were good, but they were too strong, and as a result – the specific example he gave

 out . . . was that, if given the opportunity to walk in a Gay Pride parade, [Pat] would

 not do it.” Id. Tracy “felt like [Pat’s] personal beliefs kept him from being in the

 same direction as the chief.” Id. at 629.

        Also in 2017, Pat’s three-year term as the director of the training academy

 expired. Hebbe refused to renew the term for another year. Pat lost a stipend

 associated with the position, and in 2018 he was placed back on patrol.

 III.   The Litigation

        As relevant to this appeal, both Reyes and Pat asserted a 42 U.S.C. § 1983

 claim alleging retaliation in violation of their First Amendment right to free speech.

 Reyes further asserted claims of religious discrimination and retaliation in violation

 of Title VII of the Civil Rights Act of 1964 and the New Mexico Human Rights Act

 (NMHRA). On the First Amendment claim, the district court (1) granted judgment

 on the pleadings to the individual defendants based on qualified immunity, and

 (2) granted summary judgment to the City, concluding that Reyes and Pat had not

 demonstrated any constitutional violation. The district court further granted

 summary judgment to the City on Reyes’ Title VII claims, and to all the defendants

 on his NMHRA claims, holding that Reyes failed to establish that the City’s

                                             4
Appellate Case: 21-2021     Document: 010110617951         Date Filed: 12/13/2021      Page: 5



 proffered reasons for its actions were pretext for discrimination or retaliation. Reyes

 and Pat now appeal from the disposition of those claims.2

                                       DISCUSSION

 I.     Standards of Review

        “We review a district court’s grant of a motion for judgment on the pleadings

 de novo, using the same standard that applies to a Rule 12(b)(6) motion.” Crane v.

 Utah Dep’t of Corr., 15 F.4th 1296, 1302 (10th Cir. 2021) (internal quotation marks

 omitted). “To survive a motion for judgment on the pleadings, a complaint must

 contain sufficient factual matter, accepted as true, to state a claim to relief that is

 plausible on its face.” Id. at 1302-03 (footnote and internal quotation marks

 omitted).

        Similarly, “[w]e review a district court’s grant of summary judgment de novo,

 applying the same standard as the district court.” Brammer-Hoelter v. Twin Peaks

 Charter Acad., 492 F.3d 1192, 1201 (10th Cir. 2007). Summary judgment is

 appropriate “if the movant shows that there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

 We “view the evidence and draw reasonable inferences therefrom in the light most

 favorable to the nonmoving part[ies],” Reyes and Pat. Knopf v. Williams, 884 F.3d



        2
          To the extent that Reyes and Pat intended to appeal from the disposition of
 any other claims, their opening brief did not adequately address them. See Mid Atl.
 Cap. Corp. v. Bien, 956 F.3d 1182, 1211 (10th Cir. 2020) (holding that arguments
 that are inadequately briefed are waived).

                                              5
Appellate Case: 21-2021    Document: 010110617951        Date Filed: 12/13/2021     Page: 6



 939, 946 (10th Cir. 2018). “Furthermore, because this case involves the First

 Amendment, we have an obligation to make an independent examination of the

 whole record in order to make sure that the judgment does not constitute a forbidden

 intrusion on the field of free expression.” Brammer-Hoelter, 492 F.3d at 1201

 (internal quotation marks omitted).

 II.   First Amendment Retaliation § 1983 Claim

       A.     Individual Defendants

       The district court granted judgment on the pleadings to the individual

 defendants based on qualified immunity. Individual government employees are

 entitled to qualified immunity unless (1) they violated a constitutional or statutory

 right, and (2) the right was clearly established at the time of action. See Reichle v.

 Howards, 566 U.S. 658, 664 (2012). The court may address these requirements in

 any order. See id. The district court did not address the constitutional-violation

 prong, but instead granted judgment on the ground that Reyes and Pat had not shown

 that the law was clearly established when the defendants acted.

        “To be clearly established, a right must be sufficiently clear that every

 reasonable official would have understood that what he is doing violates that right.”

 Id. (brackets and internal quotation marks omitted). “This ordinarily means there

 must be a Supreme Court or Tenth Circuit decision on point, or the clearly

 established weight of authority from other courts must have found the law to be as

 the plaintiff maintains.” Crane, 15 F.4th at 1303 (internal quotation marks omitted).



                                             6
Appellate Case: 21-2021     Document: 010110617951        Date Filed: 12/13/2021      Page: 7



 “The plaintiff bears the burden of citing to us what he thinks constitutes clearly

 established law.” Id. (internal quotation marks omitted).

       In their opening brief, Reyes and Pat focus on the factual aspects of the district

 court’s dismissal decision, asserting that it misunderstood the allegations of the First

 Amended Complaint and miscast the relevant issues. But their argument stops short

 of identifying any opinion, from this or any other court, that would clearly establish

 that the individual defendants’ actions constituted retaliation against Reyes and Pat in

 violation of their First Amendment right to freedom of speech. Their failure to

 challenge the ground for the district court’s ruling acts as a waiver. See Schreiber v.

 Cuccinelli, 981 F.3d 766, 778 (10th Cir. 2020), cert. denied, 211 L. Ed. 2d 101

 (U.S. Oct. 4, 2021) (No. 21-94).3 And “[i]f the plaintiff fails to satisfy either part of

 the [qualified immunity] inquiry, the court must grant qualified immunity.” Knopf,

 884 F.3d at 944 (internal quotation marks omitted). Because Reyes and Pat have

 failed to show that the law was clearly established, we affirm the grant of qualified

 immunity to the individual defendants on this claim.

       B.     City of Farmington

       The district court granted summary judgment to the City on the § 1983 First

 Amendment retaliation claim, concluding that Reyes and Pat had not established the

 City violated their right to free speech. The parties agreed that the elements set forth


       3
          Reyes and Pat attempt to discuss the state of the law in their reply brief, but
 that effort comes too late. See High Desert Relief, Inc. v. United States, 917 F.3d
 1170, 1187 (10th Cir. 2019) (holding that issues raised in reply brief but not in
 opening brief are waived).
                                             7
Appellate Case: 21-2021    Document: 010110617951           Date Filed: 12/13/2021        Page: 8



 in Garcetti v. Ceballos, 547 U.S. 410 (2006), and Pickering v. Board of Education,

 391 U.S. 563 (1968), govern the analysis. Those elements are:

       (1) whether the speech was made pursuant to an employee’s official duties;
       (2) whether the speech was on a matter of public concern; (3) whether the
       government’s interests, as employer, in promoting the efficiency of the
       public service are sufficient to outweigh the plaintiff’s free speech interests;
       (4) whether the protected speech was a motivating factor in the adverse
       employment action; and (5) whether the defendant would have reached the
       same employment decision in the absence of the protected conduct.
 Trant v. Oklahoma, 754 F.3d 1158, 1165 (10th Cir. 2014) (internal quotation marks

 omitted). The first three factors are questions of law, while the last two generally are

 questions of fact. See id. “To prevail, a plaintiff must establish all five elements.”

 Knopf, 884 F.3d at 945. The district court held that Reyes failed to satisfy the first

 and third elements, and Pat failed to satisfy the fourth and fifth elements.

              A.     Reyes’ Claim

       The district court held that Reyes failed to establish that his speech was not

 pursuant to his official duties and that his free speech interests outweighed the

 government’s interest, as an employer, in promoting the efficiency of the public

 service. We need consider only the first element because the district court did not err

 in concluding that Reyes’ speech was made pursuant to his official duties.

       Among other issues, the IA investigation summarized interviews indicating

 that Reyes made comments about his beliefs, including his beliefs about women,

 while acting as an FTO or instructor. Female cadet A.P. reported that, while serving

 as her FTO, Reyes “commented about his family, beliefs, and women,” including

 “comments about women ‘being in their place.’” Aplt. App., Vol. 2 at 509. More

                                              8
Appellate Case: 21-2021    Document: 010110617951        Date Filed: 12/13/2021     Page: 9



 than one female cadet stated that he spoke about his family; in one example, while

 transporting cadets, including female cadets R.O. and C.M., he stated that his

 daughters could not cut their hair until they were 18, and then he would get their hair

 when they did. C.M. stated that she and R.O. “felt [the discussion] was weird and

 inappropriate.” Id. at 510. R.O. also stated that while transporting cadets in a police

 vehicle, Reyes would turn on Christian radio, ask if they liked the music, and then

 say, “‘If you didn’t, too bad.’” Id. at 510. At least three interviewees stated that he

 used examples from his own life and his own beliefs while teaching firearms and

 ethics, and a fourth “said there was a ‘running joke’ that there was ‘more preaching

 than teaching’ during firearms training.” Id. at 514.

       Reyes asserts that the district court erred in assessing the defendants’ proffered

 undisputed facts. We are not persuaded, however, that he adequately controverted

 material facts. For example, the City asserted that the IA investigation began when

 R.O. reported to Corporal Nick Bloomfield a concern that Reyes was hostile to

 women. Reyes repeatedly asserts that R.O. denied she ever said that Reyes hates

 women. See Aplt. Opening Br. at 20, 27, 31. But the evidence cited in support is

 Veith’s deposition, in which he acknowledged that Reyes did not state to R.O. that he

 hates women. See id. at 20 (citing Aplt. App., Vol. 2 at 484 (citing id. at 521)). That

 is not the same as saying that R.O. never said to Bloomfield that Reyes hates women.

 In another example, involving the Christian radio allegations, Reyes asserts that R.O.

 stated that he was joking. See Aplt. Opening Br. at 21. But again, he

 mischaracterizes R.O.’s position. In her IA interview, she stated that Reyes “tried to

                                             9
Appellate Case: 21-2021     Document: 010110617951        Date Filed: 12/13/2021     Page: 10



  joke around with us, but it didn’t matter what our feelings were on something, it was,

  ‘nope, it’s mine, that’s how it’s going to be.’” Aplt. App., Vol. 2 at 545. R.O.’s

  position thus is more accurately characterized as Reyes might say that he was joking,

  but he really was not.

        Reyes maintains that he did not speak about religion “in formal training and

  instruction” and that he “has stated consistently that any such conversations related to

  religion happened in the context of informal conversation and setting.” Aplt.

  Opening Br. at 28-29; see also id. at 28 (objecting that “the district court cited to no

  instance of speech that occurred in an instructional or training setting”). But he does

  not specify what he means by “formal training and instruction” versus “informal

  conversation and setting.” And as the district court noted, he did not describe the

  circumstances of the allegedly informal speech. Reyes criticizes the district court for

  this comment, stating that it was not his “burden on summary judgment to prove

  where the contested speech occurred and when—that remains Defendants’ burden

  throughout summary judgment.” Aplt. Opening Br. at 29. But it is an element of

  Reyes’ claim, on which he bears the burden, that the contested speech was not made

  pursuant to official duties. See Casey v. W. Las Vegas Indep. Sch. Dist., 473 F.3d

  1323, 1328 (10th Cir. 2007). And once the City set forth evidence to support its

  version of the facts, which indicated that Reyes spoke while he was training cadets, it

  was Reyes’ burden to offer contradictory evidence to create a genuine issue of

  material fact. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)

  (“[W]hen a properly supported motion for summary judgment is made, the adverse

                                             10
Appellate Case: 21-2021     Document: 010110617951        Date Filed: 12/13/2021     Page: 11



  party must set forth specific facts showing that there is a genuine issue for trial.”

  (footnote and internal quotation marks omitted)).

        This court has “taken a broad view of the meaning of speech that is pursuant to

  an employee’s official duties.” Rohrbough v. Univ. of Colo. Hosp. Auth., 596 F.3d

  741, 746 (10th Cir. 2010) (internal quotation marks omitted). “[W]e must take a

  practical view of all the facts and circumstances surrounding the speech and the

  employment relationship,” Brammer-Hoelter, 492 F.3d at 1204, “looking both to the

  content of the speech, as well as the employee’s chosen audience, to determine

  whether the speech is made pursuant to an employee’s official duties,” Rohrbough,

  596 F.3d at 746.

        Under a practical view, Reyes cannot create a genuine issue of material fact

  simply by attempting to parse his speech into broad categories of formal instruction

  and informal conversations. Courts have recognized that, in an instructional context,

  a governmental employer has an interest in regulating an employee’s interactions

  with students even outside of formal teaching time. See Piggee v. Carl Sandburg

  Coll., 464 F.3d 667, 671 (7th Cir. 2006) (recognizing that “the instructor/student

  relationship does not end the moment the instructional period is over”); Peloza v.

  Capistrano Unified Sch. Dist., 37 F.3d 517, 522 (9th Cir. 1994) (per curiam) (“While

  at the high school, whether he is in the classroom or outside of it during contract

  time, Peloza is not just any ordinary citizen. He is a teacher.”); Bishop v. Aronov,

  926 F.2d 1066, 1074 (11th Cir. 1991) (“Tangential to the [university’s] authority

  over its curriculum, there lies some authority over the conduct of teachers in and out

                                             11
Appellate Case: 21-2021     Document: 010110617951        Date Filed: 12/13/2021    Page: 12



  of the classroom that significantly bears on the curriculum or that gives the

  appearance of endorsement by the university.”).

        “[S]peech is made pursuant to official duties if it is generally consistent with

  the type of activities the employee was paid to do.” Brammer-Hoelter, 492 F.3d

  at 1203 (brackets and internal quotation marks omitted). “The ultimate question is

  whether the employee speaks as a citizen or instead as a government employee—an

  individual acting in his or her professional capacity.” Id. (internal quotation marks

  omitted). During the summary judgment proceedings, Reyes admitted that, at the

  very least, he discussed his religious beliefs “in the context of questions and inquiries

  from other . . . employees,” including “fellow officers and trainees.” Aplt. App.,

  Vol. 2 at 496 (emphasis added). Answering trainees’ questions and advising them on

  behavior was generally consistent with the activities Reyes was paid to do as an

  instructor and FTO. On this record, it was not error for the district court to conclude

  that even if Reyes ostensibly was speaking informally, in his conversations with

  trainees, he was speaking in his capacity as an employee rather than a citizen.

        Because Reyes’ speech was made pursuant to his official duties, it did not

  enjoy the protection of the First Amendment, see Garcetti, 547 U.S. at 421-22, and

  the City did not violate his right to free speech by disciplining him. We therefore

  affirm the grant of summary judgment on Reyes’ § 1983 retaliation claim.

               B.     Pat’s Claim

        The district court assumed the truth of Pat’s averment that he had engaged in

  private religious conversations in the workplace, outside of his official duties. The

                                             12
Appellate Case: 21-2021    Document: 010110617951        Date Filed: 12/13/2021    Page: 13



  court then skipped to the fourth and fifth Garcetti/Pickering elements. Regarding the

  fourth element, the court held that Pat failed to show his speech was a motivating

  factor in Hebbe’s decisions not to promote him to lieutenant and not to extend his

  assignment at the academy. Further, relying on the fifth element, the court held that

  the City showed that Hebbe would have made the same decisions in the absence of

  Pat’s speech. We need not consider the fourth element because the district court did

  not err in granting summary judgment based on the fifth element.

        “At the fifth step . . . the burden [] shifts to the defendant, who must show by a

  preponderance of the evidence it would have reached the same employment decision

  in the absence of the protected activity.” Trant, 754 F.3d at 1167 (internal quotation

  marks omitted). “Summary judgment is appropriate on the fifth step when any

  reasonable jury would have found that [the Defendants would have taken the same

  action] even absent any desire on the Defendants’ part to punish [the plaintiff] in

  retaliation for his allegedly protected speech.” Id. (brackets and internal quotation

  marks omitted).

        Hebbe made the promotion decision. But as the district court noted, the

  interview process involved evaluation by two panels, one a mixed panel including

  both community members and departmental leaders and the other a peer panel. The

  panels asked the candidates the same questions and then scored them. The scores

  were tallied and the candidates ranked. Both the mixed panel and the peer panel

  rated the successful candidates higher than Pat. When totaled, the rankings placed

  Pat sixth out of seven candidates.

                                            13
Appellate Case: 21-2021    Document: 010110617951         Date Filed: 12/13/2021    Page: 14



        Pat argues that notwithstanding the panels’ rankings, he possessed superior

  qualifications based on the baseline qualifications of education, experience, and

  tenure. He asserts that the district court erred in relying on the rankings because

  “[t]he record evidence supports the inference that Pat’s superior qualifications were

  not considered in light of Hebbe’s views touching upon Pat’s religious beliefs.”

  Aplt. Opening Br. at 36. But Pat has not shown that the members of the panels knew

  about his religious speech or had any desire to retaliate against him. And yet both

  panels rated him lower than the successful candidates. In light of this evidence, any

  reasonable jury would find that Hebbe would not have promoted Pat in 2017 even

  absent any desire to punish him for his religious speech. Cf. Couch v. Bd. of Trs.,

  587 F.3d 1223, 1243 (10th Cir. 2009) (recognizing that an employer’s

  implementation of “recommendations of an independent outside reviewer undermines

  any inference that the action was motivated by retaliation”).

        Hebbe also made the decision not to extend Pat’s assignment to oversee the

  academy. The district court identified several incidents that Hebbe cited as examples

  of why he was dissatisfied with Pat’s performance in that position. Pat states that the

  incidents are disputed, but he has not adequately controverted them.4 In these



        4
           Pat discusses one incident, a sexual relationship between an academy
  employee and an underage female student. Pat’s belief that “he was not responsible
  for the incident” because it “occurred outside the workplace,” Aplt. Reply Br. at 24,
  does not controvert Hebbe’s belief that the incident was a “significant liability,” Aplt.
  App., Vol. 3 at 690-91. Pat further states that he was “unaware” of another incident,
  but he does not allege that the incident never occurred. Aplt. Reply Br. at 24. He
  does not address the two other matters the district court identified.
                                             14
Appellate Case: 21-2021    Document: 010110617951        Date Filed: 12/13/2021       Page: 15



  circumstances, any reasonable jury would find that Hebbe would not have extended

  Pat’s term as director for an additional year even absent any desire to punish him for

  his religious speech.

         For these reasons, we affirm the grant of summary judgment to the City on

  Pat’s § 1983 retaliation claim.

  III.   Title VII and NMHRA Claims

         The district court concurrently analyzed Reyes’ Title VII and NMHRA

  discrimination and retaliation claims using the McDonnell Douglas burden-shifting

  framework. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973);

  see also Smith v. FDC Corp., 787 P.2d 433, 436 (N.M. 1990) (adopting McDonnell

  Douglas methodology for NMHRA cases). It assumed that Reyes established a

  prima facie case of both discrimination and retaliation. It identified the City’s

  proffered reason for disciplining Reyes—that he was inappropriately teaching his

  personal ethics and beliefs, offending some trainees and cadets—as a legitimate,

  non-discriminatory and non-retaliatory reason. It then held that Reyes failed to

  muster sufficient evidence to allow a reasonable factfinder to conclude that the City’s

  expressed reasons were pretext for discrimination or retaliation. Even if the City was

  wrong in its conclusion about Reyes’ behavior, the district court concluded, nothing

  in the record showed that it did not honestly believe the results of the IA

  investigation.

         “[T]o support an inference of pretext, a plaintiff must come forward with

  evidence that the employer didn’t really believe its proffered reasons for action and

                                             15
Appellate Case: 21-2021    Document: 010110617951        Date Filed: 12/13/2021       Page: 16



  thus may have been pursuing a hidden discriminatory agenda.” Dewitt v. Sw. Bell

  Tel. Co., 845 F.3d 1299, 1307 (10th Cir. 2017) (ellipses and internal quotation marks

  omitted). “When reviewing a plaintiff’s contention of pretext, we examine the facts

  as they appear to the person making the decision . . . .” Id. (internal quotation marks

  omitted). “[O]ur role isn’t to ask whether the employer’s decision was wise, fair or

  correct, but whether it honestly believed the legitimate, nondiscriminatory reasons it

  gave for its conduct and acted in good faith on those beliefs.” Id. (brackets and

  internal quotation marks omitted).

        Relying on the same evidence discussed in connection with his § 1983 claim

  against the City, Reyes argues that he presented sufficient evidence to establish

  pretext.5 He takes issue with defendants’ proffered facts, but as stated above, we are

  not persuaded that he adequately controverted material facts. For substantially the

  reasons the district court discussed, Reyes failed to create a genuine issue of material

  fact regarding the honest belief of the City’s decisionmakers in Veith’s investigation

  report and his conclusion that Reyes acted inappropriately.

        Because Reyes failed to establish pretext, we affirm the grant of summary

  judgment on his Title VII and NMHRA claims.


        5
           Reyes attempts to “add[] the pretext evidence disputed through the Statement
  of Disputed Material Facts of his district court Response Brief.” Aplt. Opening Br.
  at 39. But because we do not allow incorporation by reference of district-court
  filings, we deem that portion of the argument waived. See Fulgham v. Embarq
  Corp., 785 F.3d 395, 410 (10th Cir. 2015). Similarly, we disapprove of the City’s
  assertions with regard to the § 1983 claims that arguments regarding the facts were
  “fully briefed below and the City will not burden the record with re-argument.”
  Aplee. Resp. Br. at 20, 21.
                                             16
Appellate Case: 21-2021   Document: 010110617951        Date Filed: 12/13/2021   Page: 17



                                    CONCLUSION

        The district court’s judgment is affirmed.


                                             Entered for the Court


                                             Jerome A. Holmes
                                             Circuit Judge




                                           17